Case 17-20490   Doc 147   Filed 10/16/19 Entered 10/16/19 10:57:28   Desc Main
                           Document     Page 1 of 5
Case 17-20490   Doc 147   Filed 10/16/19 Entered 10/16/19 10:57:28   Desc Main
                           Document     Page 2 of 5
Case 17-20490   Doc 147   Filed 10/16/19 Entered 10/16/19 10:57:28   Desc Main
                           Document     Page 3 of 5
Case 17-20490   Doc 147   Filed 10/16/19 Entered 10/16/19 10:57:28   Desc Main
                           Document     Page 4 of 5
Case 17-20490   Doc 147   Filed 10/16/19 Entered 10/16/19 10:57:28   Desc Main
                           Document     Page 5 of 5
